DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1 and 5-23 allowed. 
Claim 10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/1/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 
In particular, regarding Claims 1 and 10, the prior art fails to disclose “… inputting the video into a pre-trained video content recognition model to obtain a sensitive video content comprised in the video and a video rating of the sensitive video content; and determining whether the target video content is comprised in the sensitive video content according to the preset video rating of the user; the method further comprising: acquiring an identifier of a video frame of the target video content in the video: determining a playing starting time of the target video content in the video according to the identifier of the video frame; and correspondingly, the pausing the playing when the playing of the video reaches the target video content comprises: pausing the playing when the playing of the video reaches the playing starting time.” This limitation in combination with the remaining limitations is deemed allowable over the prior art.
Regarding Claim 21, the prior art fails to disclose “…the determining whether the target video content is comprised in the video comprises: recognizing a picture color of a video frame comprised in the video; and determining that the target video content is comprised in the video if there is a target video frame, wherein the target video frame is a video frame in which a proportion of a region of a target color in a picture is greater than a proportion threshold, and the target color is a skin color or a blood color.” This limitation in combination with the remaining limitations is deemed allowable over the prior art.
Dependent claims are allowable based on their dependency merits. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.R./Examiner, Art Unit 2424               
                                                      /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424